Title: To Benjamin Franklin from Jonathan Belcher, 7 October 1751
From: Belcher, Jonathan
To: Franklin, Benjamin


Mr. Franklin
Burlington (NJ) Octr. 7: 1751
Mr. Warrell on his return from Philadelphia about 3 months ago acquainted me that in Answer to my request He had had a full talk with you on the matter of Electrification and that you are clear in it I may make the Experiment in moderation without any fear of Injury and that you was so kind as to offer to come hither and make the Operation on me your self which I very gratefully acknowledge.
The inclosed is my second Letter to Dr. Cadwalader on this head which he will read to you and you will discourse [with] him fully about it and upon your and his answer I will write you when it will be most Convenient to me for you to come and make the Tryal. I am Sir Your ready Friend and Servant.
By Cha: Gandowen [?]
